C. A. 11th Cir. Application for stay of orders of the United States District Court for the Southern District of Florida, presented to Justice Kennedy and referred to the Court. Respondents are directed to file with the Clerk of the Court responses to the application for stay and petition for writ of certiorari, together with proof of service, on or before noon, Sat*975urday, November 17, 1990. Responses may be filed in typewritten form to be replaced with copies prepared in conformity with Rule 33 as soon as possible thereafter.